Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated November 8, 2018.  Claims 1-20 of the application are pending.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on July 8, 2019 and November 8, 2019 together with copies of papers.  The papers have been considered.

Drawings

3.	The drawings submitted on November 8, 2018 are accepted.

The invention is a technological advancement and is patent eligible

4.	Urban system design involves consideration of the objectives and goal of the design. This would typically be to provide economic growth of the region and provide housing and other facilities like shopping, schools, accessibility and numerous local government services to the region of the state. There are numerous objectives to be achieved, numerous requirements and 

Allowable Subject Matter

5.	Claims 1-20 of the application are allowed over prior art of record. 

6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) using parametric models of urban form generation; provides a review of state-of-the-art simulation based urban form generation and its application to energy driven urban design; existing design generation and optimization methods use workflow based generation method with a set of constraints; Beirao’s CityMaker generates urban form at the city scale; it reads the Shi et al., “A review of simulation based urban form generation and optimization for energy driven urban design” Building and Environment, 2017); 
(2) using workflows for integrated design and thermal simulation of buildings and their performance assessment; comparison and evaluation of alternate building designs; maximizing the sustainability of the building throughout its life cycle; computer aided design (CAD) and building information modeling (BIM) are used in the design and analysis process; the design advisor produces metrics for building design , the metrics comprising building energy use intensity, glazing area, wall area, heating load, fresh air rate, surface area to volume ratio etc.; the metrics are associated with climate, natural resources, urban design, building form, building thermal load, building lighting load, materials used, water consumption and sustainability information; building types e.g., house, school, office are determined for a building design; the metrics and simulation results are presented in reports; (McLean et al., U.S. Patent Application Publication 2010/0106674); and 
Huang et al., Chinese patent CN 106599332 A, dated April 2017). 

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method for generating designs for an urban design project, specifically including: 
(Claim 1)  “populating, via the geometry engine, the design mesh with a first set of structures based on a first set of construction rules and a first set of construction parameters to generate a first candidate design, wherein the first set of structures is organized within the first candidate design according to a first topology that is derived from a pre-existing topology associated with a pre- existing urban layout;
generating, via an evaluation engine included in the CAD application, a first topological metric for the first candidate design based on the first topology, wherein the first topological metric indicates a first number of characteristic features included in the first candidate design that are also included in the pre-existing urban layout;
populating, via the geometry engine, the design mesh with a second set of structures based on the first set of construction rules and a second set of construction parameters to generate a second candidate design, wherein the second set of structures is organized within the second candidate design according to a second topology that is derived from the pre-existing topology;
generating, via the evaluation engine, a second topological metric for the second candidate design based on the second topology, wherein the second topological metric indicates a second number of characteristic features included in the second candidate design that are also included in the pre- existing urban layout; and
determining, via the evaluation engine, that the second topological metric exceeds the first topological metric, thereby indicating that the second candidate design is a higher ranked design than the first candidate design” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable medium storing program instructions that causes the one or more processors to generate designs for an urban design project, specifically including: 
(Claim 11)  “populating, via the geometry engine, the design mesh with a first set of structures based on a first set of construction rules and a first set of construction parameters to generate a first candidate design, wherein the first set of structures is organized within the first candidate design according to a first topology that is derived from a pre-existing topology associated with a pre- existing urban layout;
generating, via an evaluation engine included in the CAD application, a first topological metric for the first candidate design based on the first topology, wherein the first topological metric indicates a first number of characteristic features included in the first candidate design that are also included in the pre-existing urban layout;
populating, via the geometry engine, the design mesh with a second set of structures based on the first set of construction rules and a second set of construction parameters to generate a second candidate design, wherein the second set of structures is organized within the second candidate design according to a second topology that is derived from the pre-existing topology;
generating, via the evaluation engine, a second topological metric for the second candidate design based on the second topology, wherein the second topological metric indicates a second number of characteristic features included in the second candidate design that are also included in the pre- existing urban layout; and
determining, via the evaluation engine, that the second topological metric exceeds the first topological metric, thereby indicating that the second candidate design is a higher ranked design than the first candidate design” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a system, comprising a processor, specifically including: 
(Claim 20)  “populating, via the geometry engine, the design mesh with a first set of structures based on a first set of construction rules and a first set of construction parameters to generate a first candidate design, wherein the first set of structures is organized within the first candidate design according to a first topology that is derived from a pre-existing topology associated with a pre- existing urban layout;
generating, via an evaluation engine included in the CAD application, a first topological metric for the first candidate design based on the first topology, wherein the first topological metric indicates a first number of characteristic features included in the first candidate design that are also included in the pre-existing urban layout;
populating, via the geometry engine, the design mesh with a second set of structures based on the first set of construction rules and a second set of construction parameters to generate a second candidate design, wherein the second set of structures is organized within the second candidate design according to a second topology that is derived from the pre-existing topology;
generating, via the evaluation engine, a second topological metric for the second candidate design based on the second topology, wherein the second topological metric indicates a second number of characteristic features included in the second candidate design that are also included in the pre- existing urban layout; and
determining, via the evaluation engine, that the second topological metric exceeds the first topological metric, thereby indicating that the second candidate design is a higher ranked design than the first candidate design” in combination with the remaining elements and features of the claimed invention.
 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	March 10, 2021